Taliaferro, J.,
dissenting. Fraud vitiates all contracts, and when made apparent the law relieves innocent parties who have been affected by it. It matters not whether the contracts are executory or executed. Article 149 of the State Constitution in declaring that executed contracts entered into between the twenty-ninth of January, 1861, and the adoption of the Constitution shall have efficacy, announces as a condition of their having force and vitality that they shall have been entered into in good faith. The sale of the property of Brown’s estate was made within the period specified in that article, but in my judgment it was made in fraud, and therefore should be held *532invalid. The fraud is, to my mind, patent. Conduct such as that of the administrators of this estate should have no countenance from courts of justice. They deliberately enter into a private agreement for a sale of the property to the purchasers, and bind themselves individually and personally to perfect the title to them. They move in the matter from no outside pressure of creditors. No creditor was importuning them for payment. The heaviest debts against the estate wore in New Orleans. About two-thirds in amount of all the debts were held by creditors residing there. The administrators were not only not called upon to take order in regard to the payment of the New Orleans creditors, but they could not lawfully do so. Had those creditors been in a position to speak for themselves they would have ignored emphatically the- industry used by the administrators to procure Confederate money to pay their debts. The other creditors representing less than half of all the debts, and who were in a situation to urge their claims, were not doing so. They were quiescent, doubtless not wishing to be paid in the only currency with which they could have- been paid at the time. But suppose they had’ been clamorous and demanding a sale of property, there was a sufficient amount of personal property to pay them, and it was the duty of the administrators to have it sold fust, and not to have sold the land. But they were personally and individually bound to make the purchasers a good title, and they were the machinery of the law \to fulfill their private engagements to sell the property of the estate. They petition for a sale, representing that the estate was in debt, but they present no schedule, no evidence whatever of the fact, and the order of sale was rendered without evidence that there was at the time any necessity for it. A witness who attended the sale says he would have hid more for the property than it sold for, but hel understood that his friends, the administrators, were hound to the purchasers that they should have the property for the amount stipulated, and he therefore did not interfere. The administrators set up as a reason for the sale that it was advisable to sell the plantation on the river and purchase a place back in the hill country, to remove the slaves to keep them out of the reach of the Yankees.
In the matter of selling the property of estates, it is the province of administrators to deal with matters of necessity rather than with matters of expediency. The property belongs of right to the heirs of Brown, then minors. If no necessity existed for the sale of it — and certainly none is shown — it could only have been sold on the ground of expediency, as being for the interests of the minors, and for their benefit and advantage; and of this the tutor, with the advice and ■ authorization of the minors’ relatives, assembled in family meeting, were to determine, and not the administrator. In no sense can it be *533shown that this fraudulent sale of the property of the helpless minors has resulted or could hare resulted otherwise than disastrously to them. Had their property not been sold they would have had at the close of the war the same opportunity that all others involved in the same calamity had — -that of compromising their debts, getting time to pay them, and to save a large and valuable plantation, now irretrievably lost by the fraudulent acts of administrators grossly abusing the trust confided to them, and acting in violation of law. It would be no excuse to say that their debts were paid by the operation, if such were the fact. But it is not true that the debts have been paid. There are unpaid creditors still, and for large amounts. One of these is a party plaintiff in this case asking redress.
Litigants are not heard in courts of justice to allege their own turpitude, and parties who enter into engagements reprobated by law, and come into the halls of justice to have them enforced, are left as they are found, and are properly denied audience. But the parties seeking redress in this case come into court with clean hands. They are not seeking relief from any reprobated act in which they have participated. They complain of iraudulent acts to their serious injury by other parties. The heirs of Brown complain that they have been divested of their property by the unlawful acts of persons not authorized to represent them. They show that the administrators, as the representatives of the estate, made themselves busy in the matter of getting up the sale of their property when there was no necessity or call for it, and that their conduct throughout has been fraudulent and deleterious to their interests.
The brothers Jacobs bought the property with full knowledge of the illegal conduct of the administrators. This is shown by their becoming parties to the written agreement by which the administrators were bound personally and individually to make them the title for a fixed price, to be paid in Confederate money. This agreement was the main transaction by which these men were to become owners of the property. The machinery of the law, as it was arranged, was to be used merely to give it the very thin veil of a legal proceeding. The agreement was dated December 5, 1862. The administrators presented their petition to the probate court of the parish of Bossier, on the eighth of that month, for a sale of the property precisely on the terms agreed upon.' It turned out that the- purchasers were the only bidders at the sale. It is in proof that the idle formality,of presenting notes was gone through with. The purchasers, eager to get rid of the depreciated currency they were no doubt overstocked with, paid off with it the whole amount of this nominal price. These men are merchants— men of intelligence and shrewdness. Looking to coming events they saw approaching and distinctly visible in the distance the utter worth*534lessness of the prevailing currency. To vest it in valuable plantations was most desirable. Accordingly we ñnd them active and industrious in seeing that the preliminary steps were all properly taken by which the administrators were to be guided in carrying out their part of the programme.
This transaction is not, in my judgment, covered by the provisions of article 149 of the State .Constitution. The whole proceeding should be set aside as null and void, and the property declared to belong to the estate of Brown.